DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. The applicant argues that the secondary reference, Weisenberger, discloses a cylinder that is not hollow and does not contain only liquid during measurement of the diffusion coefficient.  Instead, Weisenberger discloses a glassy core contained in the sample (at response page 9).  Therefore, the applicant argues that if the proposed combination of Fleury and Weisenberger was made, the claimed method would not be achieved since the hollow cylinder is filled with an object during use.  The Examiner respectfully disagrees for the following reasons.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (see MPEP 211).
The Examiner notes that although Weisenberger discloses a structure including a glassy core in the middle, the glassy core itself is not part of the sample.  For example, Figs. 10-12 of Weisenberger illustrates the spin echo image of the sample, and as can be seen from the images, the glassy core as well as the area outside of the structure are of the same color. That implies that the glassy core has no effect on the imaging and therefore the sample itself only .    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over "Diffusion of dissolved CO2 in caprock" to Fleury et al. (hereinafter Fleury) in view of “MR Imaging of Solvent Diffusion in Polymers” to Weisenberger et al. (hereinafter Weisenberger).
Regarding independent claim 11, Fleury discloses a method of measuring a diffusion coefficient of water in a porous medium (studying the diffusion properties of water in caprock samples, abstract and in description of Fig. 1, pages 3463-3464), comprising:
a) preparing a sample of the porous medium which is shaped as a hollow cylinder that only contains liquid during measurement of the diffusion coefficient (the sample is saturated with H2O, page. 3464 and Fig. 2);
b) saturating the sample of the porous medium with water (the sample is saturated with H2O, page. 3464 and Fig. 2);
c) immersing the water-saturated sample of the porous medium in a water-miscible tracer fluid which is not detectable by a Nuclear Magnetic Resonance NMR method (the sample is immersed in D2O, page. 3463-3464 and Fig. 2);
d) measuring the water concentration in the sample using an NMR method (the magnetization decay is measured, page 3464 and Fig. 2); and
e) determining the water diffusion coefficient in the porous medium by use of the measured water concentration in the sample which accounts for the shape of the hollow cylinder during measurement of the sample of the porous medium (NMR porosity and diffusion measurements, page 3462-3464 and Fig. 2).

In the same field of endeavor, Weisenberger discloses an NMR imaging technique used to study diffusion effects (page 1118).  Weisenberger further discloses that the only constraint on sample geometry for NMR imaging of diffusion is that the sample must fit in the available space and that selecting the appropriate geometry can make analysis easier (page 1118).  Finally, Weisenberger discloses that the geometry best suited for NMR imaging is a cylinder.
A cylinder fills the sample chamber so that the best resolution per unit volume is obtainable. The cylinder does not have the problems with slice thickness that are apparent with the sphere. The slice thickness becomes a consideration when the aspect ratio of the cylinder is small (page 1119).  Therefore, Weisenberger discloses a sample which is shaped as a hollow cylinder.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Fleury so that the sample is a hollow cylinder as the one taught by Weisenberger.  This would have been done since the cylinder fills the sample camber so that the best resolution per unit volume is obtainable, as taught by Weisenberger at page 1119.
Regarding claim 12, Fleury discloses wherein the porous medium is one of a cement paste, concrete or rock (caprock, abstract and page 3462).
Regarding claim 13, Fleury discloses wherein the concrete contains aggregates sized in millimeters (common caprocks are shale, anhydrites or salt which contain aggregates which are mm in size).

However, as noted above, Weisenberger discloses that the geometry best suited for NMR imaging is a cylinder and that the cylinder fills the sample chamber so that the best resolution per unit volume is obtainable (page 1119).  Therefore, the outside and inner side diameters are a matters are obvious choices for one of ordinary skill in the art based on the size of the container.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Fleury so that an outside diameter of the hollow cylinder ranges between 20 and 80 mm, and an inside diameter of the hollow cylinder ranges between 2 and 25 mm, as suggested by Weisenberger.  This would have been done in order to obtain the best resolution per unit volume, as taught by Weisenberger at page 1119.
Regarding claims 17-19, Fleury discloses wherein the tracer fluid which is not detectable by the NMR method is deuterium (page 3463).
Regarding claims 20-23, modified Fleury fails to disclose double coring the porous medium.  However, Weisenberger discloses that the ore has an effect on the Ts relaxation (page 1124).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Fleury to double core the porous medium.  This would have been done in order to obtain different relaxation results, as taught by Weisenberger.
P of the water in the porous medium is determined by a formula: C* = Cps Ccylcreux
    PNG
    media_image1.png
    99
    467
    media_image1.png
    Greyscale
  Attorney Docket 20362-148263-US PRELIMINARY AMENDMENT dated December 11, 2019 
    PNG
    media_image2.png
    60
    493
    media_image2.png
    Greyscale

C* is the measurement of the water concentration within the sample;
2l is the length of the sample; 
a is the inside diameter of the sample;
b is the outside diameter of the sample;
Jo is the Bessel function of the first kind of order 0;
Yo is the Bessel function of the second kind of order 0;
Krs is the positive solutions to equation Jo(akn)Yo (bkn) - Jo(bkn)Yo(akn) = 0;
t is time.
However, Fleury discloses various equations to calculate the diffusion coefficient (page 3466-3468).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Fleury as noted in the equation of claim 24.  This would have been done to calculate the diffusion coefficient of the appropriate examined rock. 

However, Fleury discloses measuring the water diffusion coefficient in sample from an oilfield (page 3462).  It is well known that this is done in order to determine whether it is cost effective to drill at particular location.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Fleury to store the fluid in the underground formation if the diffusion coefficient is below a predetermined threshold that ensures non-dispersion of the fluid to be stored in the rock overlying the underground formation.  This would have been done since it would be determined that it is not cost effective to drill at particular location.
Regarding claim 26, modified Fleury fails to disclose wherein the fluid to be stored is an acid gas.  However, as noted above, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Fleury so that the fluid to be stored is an acid gas.  This would have been done since it would be determined that it is not cost effective to drill at particular location.
Regarding claims 27-29, modified Fleury fails to disclose a method of storing a radioactive material in a cement enclosure.
However, as noted above, Fleury discloses studying the diffusion properties of water in caprock samples which is done in order to determine the feasibility of extracting oil from an earth formation as well as to determine if a radioactive tracer is capable of escaping an .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858